Citation Nr: 1205210	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-34 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for colitis.  

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a prostate disorder.  

3.  Entitlement to service connection for residuals, neoplasm behind the left eye, (claimed as a brain tumor and left eye disorder).  

4.  Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney-at-law



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Baltimore, Maryland, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  A September 2009 rating decision of the Nashville, Tennessee RO confirmed and continued the denials on appeal.  After a relocation by the Veteran, the appeal was transferred to the Columbia, South Carolina RO.  

The Veteran testified at a Videoconference Board hearing before the Undersigned Veterans Law Judge (VLJ) in June 2011.  A transcript of that hearing is of record and associated with the claim folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)  (2010). 38 U.S.C.A. § 7107(a)(2)  (West 2002). 

The issue of whether new and material evidence has been submitted to reopen the claim for service connection for colitis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a prostate disorder was denied by rating decision in November 2005; however, the Veteran did not timely appeal the decision within one year of notice of the denial.  

2.  Evidence received subsequent to the November 2005 rating decision does not raise a reasonable possibility of substantiating the claim of service connection for a prostate disorder.  

3.  The competent and credible evidence of record fails to establish that the Veteran's residuals, neoplasm behind the left eye (claimed as a brain tumor) and arthritis had onset in service or within one year of service or are etiologically related to the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The November 2005 RO decision which denied service connection for a prostate disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2011).  

2.  Evidence submitted subsequent to the November 2005 denial of service connection for a prostate disorder is not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(a), 20.1103 (2011).  

3.  Service connection for residuals, neoplasm behind the left eye (claimed as a brain tumor) and arthritis was not incurred in or aggravated by active service, nor may residuals, neoplasm behind the left eye (claimed as a brain tumor) and arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the notice letter provided to the Veteran in June 2009 was compliant with Kent.  The letter indicated the general criteria for reopening a previously denied claim, and information concerning why the claim was previously denied.  The Veteran was told that the claim for a prostate disorder was denied because there was no evidence of treatment for a prostate disorder in service nor of a link between his current condition and an injury or disability in service.  

As to the service connection issues on appeal, the VCAA duty to notify was satisfied by way of the same June 2009 letter.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  He was also informed of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records, and private treatment records with the claims file.  At the Veteran's June 2011 videoconference hearing, the Veteran was given additional time to submit additional medical evidence.  That evidence was submitted with a RO waiver of jurisdiction.  No other evidence was identified in connection with these claims.  

As to his petition to reopen the claim of service connection for a prostate disorder, VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen previously denied claims of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.) 

As to the claims for service connection for residuals, neoplasm behind the left eye, (claimed as a brain tumor) and arthritis, the Board acknowledges that a VA medical examination was not provided with respect to these claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In deciding to remand an issue for a medical nexus opinion, the Board notes that the Federal Circuit, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required).  

Here, a VA examination is not needed to address the Veteran's left eye or arthritis claims.  The Veteran's service treatment records do not reflect complaints, treatment, or diagnoses of a neoplasm of the left eye or arthritis condition.  Further, there is no evidence of either of these conditions until many years post-service.  There is also no competent evidence linking the Veteran's neoplasm of the left eye or any residuals thereof, or arthritis with his active service.  Indeed, a December 2008 report from the Veteran's treating neurologist appears to conclude that there is no relationship between the Veteran neoplasm (meningioma) and his exposure to chemical solvents in service.  Further, as will be discussed below, the Veteran lacks the competency to render a diagnosis of either of these disorders.  His assertions as to continuity of symptomatology via headaches and pain are deemed incredible as well.

The Veteran was offered a Board hearing and he testified at a Videoconference Board hearing in June 2011.  A transcript of that hearing is of record and associated with the claim folder.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

New and Material Evidence 

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When an appellant seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new and material."  Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

The question of whether a claimant has submitted new and material evidence to reopen a claim and the question of whether upon such reopening, a claimant is entitled to VA benefits, are questions relating to a single 'matter' for purposes of the Board's jurisdiction under 38 U.S.C.A. § 7104(a).  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  It is the Board's jurisdictional responsibility to consider whether a claim should be reopened, no matter what the RO has determined.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In determining whether the evidence presented or secured since the prior final disallowance of the claim is new and material, the credibility of the evidence is generally presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Veteran's claim for service connection for a prostate disorder was denied in a November 2005 rating decision.  The record consisted of service treatment records that documented the Veteran's treatment for urethritis in 1957 and post-operative swelling following a bilateral vasectomy.  The post-service evidence included private medical records that documented diagnoses of, and treatment for, benign prostate hypertrophy and urethral stricture, which involved a transurethral resection and repolarization, cystoscopy, and a prostatectomy.  The RO essentially determined that the evidence of record failed to establish that there was evidence of treatment for a prostate disorder in service or of a link between his current condition and an injury or disability in service.  Notice of the adverse decision was provided to the Veteran in a letter dated in November 2005.  

The Veteran did not appeal the November 2005 denial within the applicable one year period.  Moreover, a review of the record fails to show receipt of evidence between November 2005 and November 2006 that would be considered "new and material".  Buie v. Shinseki, 24 Vet. App. 242, 242-52 (2010) (held that, if new and material evidence has been submitted within a year of the RO decision, 38 C.F.R. 3.156(b) requires that any subsequent decision based on such evidence relate back to the original claim).  The November 2005 rating decision therefore is final.

The Veteran filed to reopen the claim for service connection for prostate disorder.  A February 2009 rating decision continued to deny the claim.  In this rating decision, the RO found that no new and material evidence had been submitted to reopen the claim.   

The evidence received since the November 2005 final decision includes private treatment records from 2009 to 2011 and testimony from his June 2011 Videoconference Board hearing.  

The 2009 to 2011 private treatment records are not new and material.  These records, which show ongoing treatment for a prostate disorder, were not previously of record.  However, these records, which only show recent treatment for the prostate disorder, and do not provide a link to service or to an injury or disease having its onset in service, do not raise a reasonable possibility of substantiating the claim.  Therefore, these records are not new and material evidence.  

June 2011 Videoconference hearing testimony from the Veteran and his attorney revealed repeated contentions that the Veteran suffers from a prostate disorder that had its onset in service.  Aside from the fact that these assertions are, essentially, cumulative of such other assertions as were previously of record, the Board emphasizes that testimony simply reemphasizing the position previously considered in the prior final rating decision is not new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. App. 312 (1992); see also Anglin v. West, 11 Vet. App. 361, 368 (1998).  

As the evidence received since the final denial in November 2005 is not new and material, the application to reopen the claim must fail.  As the preponderance of the evidence is against the claim for service connection for a prostate disorder, the benefit of the doubt rule is not applicable.  

Service Connection

The Veteran asserts that service connection is warranted for residuals, neoplasm behind the left eye (brain tumor) and arthritis based upon service incurrence.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  

Service treatment records are devoid of findings, treatment, or diagnoses for neoplasm behind the left eye, a brain tumor, or arthritis.  The Veteran was seen in service in August 1974 complaining of headaches.  It was noted that he had a history of hypertension and was on medication for the same at that time.  He did not want to see the medical officer.  (Parenthetically, the Board notes that the Veteran is presently in receipt of service connection for hypertension.)  He underwent retirement examination in June 1976.  Clinical evaluation of all systems, to include the eyes, was normal. 

After service,  there were private treatment records showing anecdotal references to arthritis, but no clinical findings related to his hands, wrists, elbows, and fingers.  The Veteran was seen in December 2008.  At that time, he had undergone a MRI of his cervical spine and his brain.  The MRI of the cervical spine showed degenerative changes compatible with his age.  There was early reversal of the cervical curvature due to aging.  The MRI of the brain showed no evidence of a tumor recurrence (a meningioma) he had removed 18 months prior to the examination.  His private physician discussed the Veteran's concerns that his use of tetrachlorethylene for 4 years in service caused his meningioma.  The physician did a Google search which located no findings relating tetrachlorethylene solvent to his meningioma.  He indicated to the Veteran that he was convinced that the solvent and his meningioma were unrelated.  


In June 2011, the Veteran testified at a Videoconference Board hearing.  He testified that he had headaches continuously from service until 2007 when he was diagnosed with a meningioma and the tumor was removed.  He stated that his headaches began in 1962 or 1963, and that he was hospitalized for headaches in 1970.  He also indicated that the headaches would recur.  He stated that he was exposed to trimethylchloride solvent for 10 years when he was cleaning boats on a weekly basis in service from 1958 to 1968.  He related that his headaches stopped after the removal of the neoplasm and he seldom had headaches anymore,  He also related having short term memory loss for 8 to 10 months after his surgery, but that he no longer had this problem.  He also testified that no medical provider had attributed his neoplasm of the left eye to service, they happened to be looking for something else, and happened to find the neoplasm.  

The Veteran also testified that he had arthritis of the hands, elbows, fingers, and wrist.  He related his arthritis was due to his work in roofing and working outside in the cold during service.  He stated that they believed it was from strokes.  He indicated that no medical provider had attributed his arthritis to service or extreme temperatures therein.  

At the outset, the Board emphasizes that there were no findings treatment, or diagnoses of neoplasm behind the left eye or arthritis in service.  There is also no evidence that either condition was diagnosed within one year of the Veteran's service discharge.  The contemporaneous objective medical evidence is simply against the finding that a neoplasm behind the left eye (brain tumor) or arthritis was shown/diagnosed during the Veteran's active service or within the presumptive period for service connection.  

However, this does not in itself preclude a grant of service connection.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  A review of the post-service evidence does not support the conclusion that the Veteran's neoplasm behind the left eye or arthritis is causally related to active service.  

Specifically, other than the Veteran's testimony of such, the competent and credible evidence is against the finding that the Veteran's neoplasm behind the left eye and/or arthritis are related to service.  The Veteran testified at his videoconference hearing that he had headaches in service, which he attributed this to his neoplasm behind the left eye.  He also testified that his arthritis was related to his outside work in roofs and in the cold temperature.  However, as discussed, the medical evidence associated with the claims folder does not show evidence of a neoplasm behind the left eye and arthritis prior to 2007.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Board questions whether the Veteran is competent to state that he has experienced a neoplasm behind the left eye or arthritis since active service.  It is true that he is competent to identify some types of symptoms such as headaches and pain in the affected joints that could be ascribed to a neoplasm or arthritis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  However, the Board does not believe the Veteran is competent to attribute such symptomatology to the subsequent development of either of these conditions.  Moreover, even if the Veteran is found to be competent, the Board is within its province to weigh that testimony and to make a credibility determination.

Significantly, the Veteran's reported history of continued symptoms since active service is inconsistent with the other evidence of record.  Although the Veteran stated that he had headaches in service, the evidence then of record attributed the headaches to hypertension.  No neurological deficits, much less a brain tumor or neoplasm, was identified.  Consideration has been given to his vague assertions of experiencing headache and joint pain symptomatology since service, which he now ascribes to neoplasm and arthritis.  However, the fact remains that there is an approximately 30 year period between the first documented treatment for these problems and the Veteran's service discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (indicating that "evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the [V]eteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  The Board also notes that treatment records dated in 1998, which is approximately 10 years prior to his filing his claim for benefits, are silent with respect to a neoplasm behind the left eye (or symptoms related thereto) or a history of joint pain since service.  Indeed, the Board is left to wonder why the Veteran would wait 31 years to file a claim for these disorders, if, as he argues, he has been experiencing chronic symptoms of the disorders since service.  This too bears against his overall credibility.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Coupled with his personal testimony, which the undersigned found to be vague and somewhat evasive, the Board assigns no probative value to the Veteran's purported chronic join pain and headaches since service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance"). 

Accordingly, the Board finds the statements of the Veteran asserting in-service incurrence or continuity of symptomatology since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's neoplasm behind the left eye or arthritis to service, despite his contentions to the contrary.  No medical professional has established a relationship between these disorders and active duty.  Specifically, the Veteran indicates that his private physician attributes the meningioma to strokes, and a medical statement regarding the disorders indicate that the physician finds no association between the meningioma and the Veteran's alleged exposure to solvent in service.  There is no medical evidence of record, and the Veteran has testified that no physician has associated, his arthritis to his active service.   

The Board notes that the Veteran has asserted that his claimed disorder is related to his active service.  He is again competent to report symptoms as they come to him through his senses.  However, the Veteran is not competent to provide an opinion regarding the etiology of his meningioma or arthritis disorders.  See Jandreau v. Nicholson.  Because a meningioma and arthritis are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  For example, the Veteran has indicated that his meningioma had its onset with headaches in service.  The medical evidence at that time, however, attributes the headache to hypertension.  Therefore, the Veteran's statements regarding the claimed etiology of his meningioma and arthritis are found to lack competency.

Thus, as a nexus between the Veteran's claimed neoplasm behind the left eye and arthritis and his active service have not been established, either through medical evidence or the Veteran's own statements, the claims fail on that basis.  

The Board has also considered whether presumptive service connection for chronic disease is warranted.  Under 38 C.F.R. § 3.309(a), tumors (of the brain) and arthritis are regarded as chronic diseases.  However, in order to trigger the presumption, such disease must become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any clinical manifestations of a meningioma or arthritis within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for residuals, neoplasm behind the left eye (meningioma)and arthritis, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

New and material evidence has not been received to reopen the claim for service connection for a prostate condition.  The appeal is denied.  

Service connection for residuals, neoplasm behind the left eye (meningioma) is denied.  

Service connection for arthritis is denied.  






REMAND

Further development is necessary prior to final adjudication of the claim for new and material evidence to reopen the claim for service connection for colitis.  

The Veteran testified at his June 2011 Videoconference Board hearing, that he had an opinion from his physician indicating a nexus between his colitis and service.  His attorney stated that the December 2009 opinion, from L.B., MD, from the Medical Associates of Fort Mill, was associated with the claims folder.  Unfortunately, that opinion is not of record.  In an effort to give the Veteran every opportunity to prosecute his claim, the RO/AMC should attempt to obtain that opinion and associate it with the claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran's attorney, and obtain the December 2009 medical opinion related to the etiology of the Veteran's colitis of Dr. L.B., Medical Associates of Fort Mill, and then associate that opinion with the claims folder.   

2.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted, he and his attorney should be provided with an appropriate Supplemental Statement of the Case, to include the appropriate laws and regulations, and should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


